United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3556
                                    ___________

Anthony Pratt,                         *
                                       *
            Appellant,                 *
                                       *    Appeal from the United States
      v.                               *    District Court for the
                                       *    District of Minnesota.
Corrections Corporation of America;    *
Darren Swenson; Wangeler, Assistant    *    [UNPUBLISHED]
Warden; Jeff Berger; D. Engelbrecht;    *
Barry Brace; Marcia Wellnitz; Patrick *
O’Malley,                               *
                                       *
            Appellees.                 *
                                  ___________

                              Submitted: March 3, 2008
                                  Filed: March 7, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Anthony Pratt, an inmate formerly in Wisconsin state custody and housed at the
Prairie Correctional Facility (PCF) in Minnesota, appeals the district court’s1 grant of



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
summary judgment to defendants in his 42 U.S.C. § 1983 action on his claims
regarding the denial of a prison diet containing Halal meat.

        The district court originally dismissed Pratt’s claims, but this court remanded
for further proceedings. See Pratt v. Corr. Corp. of Am., 124 Fed. Appx. 465, 466-67
(8th Cir. 2005) (unpublished per curiam). Following the remand, Pratt filed an
amended complaint, alleging that the Corrections Corporation of America (CCA) and
various CCA-PCF officials violated his rights under the Religious Freedom
Restoration Act (RFRA), the Religious Land Use and Institutionalized Persons Act
(RLUIPA), and the First, Fifth, Eighth, and Fourteenth Amendments. Pratt alleged
the following. He practices the Islam religion, which requires adherance to a Halal
diet: permitted foods include non-animal products and special Halal meat, i.e., red
meat, chicken, or turkey from animals that were blessed in the name of Allah before
their slaughter. PCF agreed to offer Pratt special vegetarian meals, but the vegetarian
diet was nutritionally inadequate; and further PCF breached a contract with him by
failing to provide Halal meat. Following defendants’ summary judgment motion and
Pratt’s response, the district court granted summary judgment in favor of defendants.

       After de novo review, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir.
2003), we find that the district court properly granted summary judgment for
defendants. First, Pratt’s claims for injunctive and declaratory relief are now moot,
as Pratt is in federal custody and is no longer subject to CCA policy. See Smith v.
Hundley, 190 F.3d 852, 855 (8th Cir. 1999) (inmate’s claims for declaratory and
injunctive relief are moot when he is transferred to another facility and is no longer
subject to alleged unlawful conditions). Second, we find that Pratt’s claims brought
under the First Amendment, RFRA, and RLUIPA all fail, because he did not show
that defendants placed a “substantial burden” on his ability to practice his religion by
failing to provide him with Halal meat. See Patel v. U.S. Bureau of Prisons, No. 06-
3819, 2008 WL 28192, at **1, 4-5 & n.8 (8th Cir. Feb. 4, 2008) (prison’s meal plan
regulations did not substantially burden Muslim inmate’s free exercise rights where

                                          -2-
inmate had access to only vegetarian entrees, and some of those entrees he had to pay
for himself). Third, the vegetarian diet did not violate Pratt’s Eighth Amendment
rights, as he did not rebut defendants’ evidence that the meals were nutritionally
adequate. See Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (Eighth Amendment
requires that inmates receive well-balanced meals containing sufficient nutritional
value to preserve health). Finally, defendants did not breach any contractual duty by
failing to provide a diet including Halal meat.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -3-